Case 2:19-cv-04088-BMS Document 1-26 Filed 09/06/19 Page 1 of 7




                  Exhibit 26
                Case 2:19-cv-04088-BMS Document 1-26 Filed 09/06/19 Page 2 of 7


Danielle Murphy

From:                            Brenda Smith <bsmith@broadreachcap.com>
Sent:                            Tuesday, December 11, 2018 9:28 AM
To:                              Kip Meadows
Subject:                         Re: GP statement



Will do

Sent from PORSCHE DESIGN HUAWEI Mate RS

-------- Original Message --------
Subject: Re: GP statement
From: Kip Meadows
To: Brenda Smith
CC:

Glad we were able to help.

Our internal accounting is trying to follow up on year end outstanding a if you don’t mind checking on a couple
of pending invoices when you get back in the country.



kip

please forgive any typos, sent with thumbs bigger than keys from iPhone

On Dec 11, 2018, at 8:19 AM, Brenda Smith <bsmith@broadreachcap.com> wrote:

       Works. Can we please put on statement & email to me. All I need is November. Thank you

       Sent from PORSCHE DESIGN HUAWEI Mate RS

       -------- Original Message --------
       Subject: FW: GP statement
       From: Ryan Hale
       To: Brenda Smith
       CC: Pete McCabe

       Hi Brenda

       I have put together a monthly allocation report. Can you please validate the information. Column A is
       the beginning capital for each month. Column B has the performance allocated to the GP account based
       on the returns for the LP. Column C, January through August are the incentive fees charged to the LPs
       accounts that I have on file. September through November are estimated incentive fees charged based
       on the performance numbers. The two redemptions are in column D.

       Thanks
       Ryan
                                                         1
           Case 2:19-cv-04088-BMS Document 1-26 Filed 09/06/19 Page 3 of 7



From: Pete McCabe <pete.mccabe@nottinghamco.com>
Sent: Monday, December 10, 2018 12:44 PM
To: bsmith@bristoladv.com
Cc: Brooke Cockrell <brooke.cockrell@ncshare.com>; Kip Meadows
<kip.meadows@nottinghamco.com>; Ryan Hale <ryan.hale@nottinghamco.com>
Subject: FW: GP statement

Thanks for the info. I think we have everything we need now to get it done.

Thanks,
Pete

From: Brenda Smith <bsmith@bristoladv.com>
Sent: Monday, December 10, 2018 12:39 PM
To: Pete McCabe <pete.mccabe@nottinghamco.com>
Subject: Re: GP statement

Oct and Nov

Sent from PORSCHE DESIGN HUAWEI Mate RS

‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐
Subject: RE: GP statement
From: Pete McCabe
To: Brenda Smith
CC: Brooke Cockrell ,Kip Meadows ,Ryan Hale

Brenda,

We will come up with a ballpark based for the incentive fee based on the performance of the other
shareholders. We can divide the redemption evenly, but to be more accurate in our calculations could
provide the months in which redemptions occurred?

Regards,
Pete

From: Kip Meadows <kip.meadows@nottinghamco.com>
Sent: Monday, December 10, 2018 12:08 PM
To: Brenda Smith <bsmith@bristoladv.com>; Pete McCabe <pete.mccabe@nottinghamco.com>
Cc: Brooke Cockrell <brooke.cockrell@ncshare.com>; Ryan Hale <ryan.hale@nottinghamco.com>
Subject: RE: GP statement

We’ll come up with a ballpark based on other shareholders. We’ll take care of it from here.


kip

252.984.3800 direct
919.802.1868 cell

                                                   2
           Case 2:19-cv-04088-BMS Document 1-26 Filed 09/06/19 Page 4 of 7
252.937.2737 home

From: Brenda Smith <bsmith@bristoladv.com>
Sent: Monday, December 10, 2018 12:07 PM
To: Pete McCabe <pete.mccabe@nottinghamco.com>
Cc: Brooke Cockrell <brooke.cockrell@ncshare.com>; Kip Meadows
<kip.meadows@nottinghamco.com>; Ryan Hale <ryan.hale@nottinghamco.com>
Subject: Re: GP statement

Can we please divide evenly? I am out of country & can give all specifics as soon as back. This is only for
one prospect & will not go anywhere else.

Sent from PORSCHE DESIGN HUAWEI Mate RS

‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐
Subject: RE: GP statement
From: Pete McCabe
To: Brenda Smith
CC: Brooke Cockrell ,Kip Meadows ,Ryan Hale

Brenda,

To provide you what you need we should do following:
    1. Get the monthly data for your account that you provided us for the other accounts
    2. We will open an account for you in our shareholder system
    3. Process the data for each month and go through the process of closing each month

This will allow us to provide an accurate monthly statement. Can someone in your office provide us that
information? Please feel free to call me at 917‐337‐0641, if you would like to discuss further.

Regards,
Pete

From: Brenda Smith [mailto:bsmith@bristoladv.com]
Sent: Friday, December 07, 2018 1:25 PM
To: Brooke Cockrell <brooke.cockrell@ncshare.com>
Subject: Re: GP statement

Yes start in January , divide evenly please. Only email November

Sent from PORSCHE DESIGN HUAWEI Mate RS

-------- Original Message --------
Subject: RE: GP statement
From: Brooke Cockrell
To: Brenda Smith
CC:

Which month should we start with? January 2018? Also, which month did you take the withdrawal?



                                                     3
          Case 2:19-cv-04088-BMS Document 1-26 Filed 09/06/19 Page 5 of 7
                                        Brooke Cockrell | Director, Shareholder Services
                                        Ph: 252.984.3816 x236
                                        116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                        brooke.cockrell@ncshare.com | www.nottinghamco.com


           <image004.png>




From: Brenda Smith [mailto:bsmith@bristoladv.com]
Sent: Friday, December 07, 2018 1:17 PM
To: Brooke Cockrell <brooke.cockrell@ncshare.com>
Subject: Re: GP statement

Just divide evenly please as we only email him November

Sent from PORSCHE DESIGN HUAWEI Mate RS

-------- Original Message --------
Subject: RE: GP statement
From: Brooke Cockrell
To: Brenda Smith
CC: Kip Meadows ,Brooke Cockrell

Hey Brenda,

We will need the data broken down per month in order to generate a statement. Once we have
received the information, we can generate the statement. Let me know if you have any questions.

Thanks.
Brooke


                                        Brooke Cockrell | Director, Shareholder Services
                                        Ph: 252.984.3816 x236
                                        116 S Franklin Street, PO Box 69, Rocky Mount, NC 27802-0069
                                        brooke.cockrell@ncshare.com | www.nottinghamco.com


           <image004.png>




From: Brenda Smith [mailto:bsmith@bristoladv.com]
Sent: Friday, December 07, 2018 11:38 AM
To: Brooke Cockrell <brooke.cockrell@ncshare.com>
Cc: Kip Meadows <kip.meadows@nottinghamco.com>
Subject: GP statement

Surefire wants to see a statement for me. Could you possibly prepare one for me? I came into
2018 with 3,138,568 and have earned 12,345,000 incentive allocation thru Nov 30 with draws of
2,000,000.

                                                4
        Case 2:19-cv-04088-BMS Document 1-26 Filed 09/06/19 Page 6 of 7
This is supposed to be last item they need and I would really appreciate it. Could you please
email to me as I am on a river cruise for my sister's birthday

Sent from PORSCHE DESIGN HUAWEI Mate RS

CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain
confidential, proprietary or legally privileged material. No confidentiality or privilege is waived
by any accidental or unintentional transmission. If you receive this message in error, please
immediately delete it and all copies of it from your system, destroy any hard copies and notify
the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of
this message if you are not the intended recipient. Bristol Advisors monitors all email and
electronic communication. Bristol Advisors cannot guarantee the confidentiality of the material
transmitted; therefore, information of a sensitive or confidential nature should not be transmitted.
You should also be aware that Bristol Advisors will not accept orders for the purchase or sale of
a security or other product via an e-mail transmission. This email has been scanned for viruses,
malware, and has been automatically archived by Mimecast Ltd.



CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain
confidential, proprietary or legally privileged material. No confidentiality or privilege is waived
by any accidental or unintentional transmission. If you receive this message in error, please
immediately delete it and all copies of it from your system, destroy any hard copies and notify
the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of
this message if you are not the intended recipient. Bristol Advisors monitors all email and
electronic communication. Bristol Advisors cannot guarantee the confidentiality of the material
transmitted; therefore, information of a sensitive or confidential nature should not be transmitted.
You should also be aware that Bristol Advisors will not accept orders for the purchase or sale of
a security or other product via an e-mail transmission. This email has been scanned for viruses,
malware, and has been automatically archived by Mimecast Ltd.



CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain
confidential, proprietary or legally privileged material. No confidentiality or privilege is waived
by any accidental or unintentional transmission. If you receive this message in error, please
immediately delete it and all copies of it from your system, destroy any hard copies and notify
the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of
this message if you are not the intended recipient. Bristol Advisors monitors all email and
electronic communication. Bristol Advisors cannot guarantee the confidentiality of the material
transmitted; therefore, information of a sensitive or confidential nature should not be transmitted.
You should also be aware that Bristol Advisors will not accept orders for the purchase or sale of
a security or other product via an e-mail transmission. This email has been scanned for viruses,
malware, and has been automatically archived by Mimecast Ltd.



CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain
confidential, proprietary or legally privileged material. No confidentiality or privilege is waived
by any accidental or unintentional transmission. If you receive this message in error, please
immediately delete it and all copies of it from your system, destroy any hard copies and notify

                                                  5
        Case 2:19-cv-04088-BMS Document 1-26 Filed 09/06/19 Page 7 of 7
the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of
this message if you are not the intended recipient. Bristol Advisors monitors all email and
electronic communication. Bristol Advisors cannot guarantee the confidentiality of the material
transmitted; therefore, information of a sensitive or confidential nature should not be transmitted.
You should also be aware that Bristol Advisors will not accept orders for the purchase or sale of
a security or other product via an e-mail transmission. This email has been scanned for viruses,
malware, and has been automatically archived by Mimecast Ltd.



CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain
confidential, proprietary or legally privileged material. No confidentiality or privilege is waived
by any accidental or unintentional transmission. If you receive this message in error, please
immediately delete it and all copies of it from your system, destroy any hard copies and notify
the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of
this message if you are not the intended recipient. Bristol Advisors monitors all email and
electronic communication. Bristol Advisors cannot guarantee the confidentiality of the material
transmitted; therefore, information of a sensitive or confidential nature should not be transmitted.
You should also be aware that Bristol Advisors will not accept orders for the purchase or sale of
a security or other product via an e-mail transmission. This email has been scanned for viruses,
malware, and has been automatically archived by Mimecast Ltd.




                                                  6
